M. Steele Hays, Judge, concurring. Were it not for the finding by the Commission that appellant contributed to the delay, a point in dispute, I would join Judge Howard in dissenting, as I am persuaded that the Respondent controverted payment of the May, 1978, hospital bill by withholding payment. Certainly, the Respondent had every right to investigate the items charged by the hospital to satisfy itself that they were proper; however, a suspicion arises that Respondent withheld payment for reasons going beyond the reason stated, i.e., the lack of a current medical authorization. In view of Clark v. Peabody Testing Service, 265 Ark. 489 and American Casualty Co. v. Jones, 224 Ark. 731, I cannot justify a finding on my own that this is what occurred, in the face of a finding by the Commission to the contrary, although the testimony satisfies me that payment was withheld for other reasons. For what it might be worth, Respondent could have clarified its position quite simply by writing promptly to either the Commission or to claimant’s attorney, or both, to state the reason payment was withheld and avoided the delay and the fall-out by doing so.